Case 5:20-cv-03664-LHK Document 205-9 Filed 06/29/21 Page 1 of 4




                 EXHIBIT B-4
      Case 5:20-cv-03664-LHK Document 205-9 Filed 06/29/21 Page 2 of 4




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2    Andrew H. Schapiro (admitted pro hac vice)      Jomaire A. Crawford (admitted pro hac vice)
      andrewschapiro@quinnemanuel.com                 jomairecrawford@quinnemanuel.com
 3    191 N. Wacker Drive, Suite 2700                 51 Madison Avenue, 22nd Floor
                                                      New York, NY 10010
 4    Chicago, IL 60606                               Telephone: (212) 849-7000
      Telephone: (312) 705-7400                       Facsimile: (212) 849-7100
 5    Facsimile: (312) 705-7401

 6    Stephen A. Broome (CA Bar No. 314605)
      stephenbroome@quinnemanuel.com
 7
      Viola Trebicka (CA Bar No. 269526)
 8    violatrebicka@quinnemanuel.com
      865 S. Figueroa Street, 10th Floor
 9    Los Angeles, CA 90017
      Telephone: (213) 443-3000
10    Facsimile: (213) 443-3100
11
     Attorneys for Defendant Google LLC
12
                                 UNITED STATES DISTRICT COURT
13
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
14

15    CHASOM BROWN, et al., on behalf of              Case No. 5:20-cv-03664-LHK-SVK
      themselves and all others similarly situated,   Case No. 5:20-cv-05146-LHK-SVK
16
            Plaintiffs,                               AFFIDAVIT OF STEVEN M. BAUER
17                                                    PURSUANT TO 28 U.S.C. § 455
                   v.
18                                                    Referral: Hon. Susan van Keulen, USMJ
      GOOGLE LLC,
19
             Defendant.
20

21 PATRICK CALHOUN, et al., on behalf of
   themselves and all others similarly situated,
22
          Plaintiffs,
23
                 v.
24
     GOOGLE LLC,
25
          Defendant.
26
27

28
                                                                     Case No. 5:20-cv-03664-LHK-SVK
                                                                     Case No. 5:20-cv-05146-LHK-SVK
                                          AFFIDAVIT OF STEVEN M. BAUER PURSUANT TO 28 U.S.C. § 455
Case 5:20-cv-03664-LHK Document 205-9 Filed 06/29/21 Page 3 of 4
      Case 5:20-cv-03664-LHK Document 205-9 Filed 06/29/21 Page 4 of 4




 1                                          ATTESTATION

 2         Pursuant to Civil Local Rule 5.1, I hereby attest that Steven M. Bauer, represented by a

 3 conformed signature above, has concurred in the filing of this Affidavit.

 4

 5   DATED: June 28, 2021                             /s/ Andrew H. Schapiro
                                                      Andrew H. Schapiro
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                     Case No. 5:20-cv-03664-LHK-SVK
                                                     2               Case No. 5:20-cv-05146-LHK-SVK
                                          AFFIDAVIT OF STEVEN M. BAUER PURSUANT TO 28 U.S.C. § 455
